
	

113 HR 522 IH: Balanced Budget Accountability Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 522
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Daines (for
			 himself and Mr. Messer) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committees on the Budget and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce a portion of the annual pay of Members of
		  Congress for the failure to adopt a concurrent resolution on the budget which
		  does not provide for a balanced budget, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Balanced Budget Accountability
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)The Federal debt exceeds $16 trillion,
			 continues to grow rapidly, and is larger than the size of the United States
			 economy.
				(2)The Federal budget
			 has shown an annual deficit in 45 of the last 50 years.
				(3)Deficits and the
			 Federal debt threaten to shatter confidence in the Nation’s economy, suppress
			 job creation and economic growth, and leave future generations of Americans
			 with a lower standard of living and fewer opportunities.
				(4)It is the duty of
			 Members of Congress to develop and implement policies, including balancing the
			 Federal budget, that encourage robust job creation and economic growth in the
			 United States.
				(5)Members of
			 Congress should be held accountable for failing to pass annual budgets that
			 result in a balanced budget.
				2.Requiring
			 adoption of budget resolution providing for balanced budgets
			(a)Adoption of
			 budget resolutionEach House
			 of Congress shall adopt a concurrent resolution on the budget for a fiscal year
			 which provides that, for each fiscal year for which a budget is provided under
			 the resolution (beginning not later than with the budget for fiscal year 2023),
			 total outlays do not exceed total receipts.
			(b)Certification by
			 Congressional Budget OfficeUpon the adoption by a House of
			 Congress of a concurrent resolution on the budget for a fiscal year, the
			 Director of the Congressional Budget Office shall transmit to the Speaker of
			 the House of Representatives or the President pro Tempore of the Senate (as the
			 case may be) a certification as to whether or not that House of Congress has
			 met the requirements of subsection (a) with respect to the resolution.
			(c)Effective
			 dateThis section shall apply with respect to the concurrent
			 resolution on the budget for fiscal year 2015 and each succeeding fiscal
			 year.
			3.Effect of failure
			 to adopt resolution
			(a)Rule for fiscal
			 year 2015
				(1)Holding salaries
			 in escrowIf the Director of
			 the Congressional Budget Office (hereafter referred to as the
			 Director) does not certify that a House of Congress has met the
			 requirements of section 2(a) with respect to fiscal year 2015 prior to April
			 16, 2014, during the period described in paragraph (2) the payroll
			 administrator of that House of Congress shall deposit in an escrow account all
			 payments otherwise required to be made during such period for the compensation
			 of Members of Congress who serve in that House of Congress, and shall release
			 such payments to such Members only upon the expiration of such period.
				(2)Period
			 describedWith respect to a House of Congress, the period
			 described in this paragraph is the period which begins on April 16, 2014, and
			 ends on the earlier of—
					(A)the day on which
			 the Director certifies that the House of Congress has met the requirements of
			 section 2(a) with respect to fiscal year 2015; or
					(B)the last day of
			 the One Hundred Thirteenth Congress.
					(3)Withholding and
			 remittance of amounts from payments held in escrowThe payroll
			 administrator shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under paragraph (1) that
			 would apply to the payment if the payment were not subject to paragraph (1).
				(4)Release of
			 amounts at end of the congressIn order to ensure that this
			 subsection is carried out in a manner that shall not vary the compensation of
			 Senators or Representatives in violation of the twenty-seventh article of
			 amendment to the Constitution of the United States, the payroll administrator
			 of a House of Congress shall release for payments to Members of that House of
			 Congress any amounts remaining in any escrow account under this section on the
			 last day of the One Hundred Thirteenth Congress.
				(5)Role of
			 secretary of the treasuryThe Secretary of the Treasury shall
			 provide the payroll administrators of the Houses of Congress with such
			 assistance as may be necessary to enable the payroll administrators to carry
			 out this subsection.
				(6)Payroll
			 administrator definedIn this subsection, the payroll
			 administrator of a House of Congress means—
					(A)in the case of the House of
			 Representatives, the Chief Administrative Officer of the House of
			 Representatives, or an employee of the Office of the Chief Administrative
			 Officer who is designated by the Chief Administrative Officer to carry out this
			 section; and
					(B)in the case of the
			 Senate, the Secretary of the Senate, or an employee of the Office of the
			 Secretary of the Senate who is designated by the Secretary to carry out this
			 section.
					(b)Rule for fiscal
			 year 2016 and subsequent fiscal yearsIf the Director of the Congressional Budget
			 Office does not certify that a House of Congress has met the requirements of
			 section 2(a) with respect to a fiscal year prior to the April 16 which
			 immediately precedes the first day of the fiscal year, during pay periods which
			 occur in the same calendar year after that date each Member of that House shall
			 be paid at an annual rate of pay equal to $1.
			(c)DefinitionIn
			 this section, the term Member includes a Delegate or Resident
			 Commissioner to the Congress.
			
